Citation Nr: 9906819	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to October 27, 1995 
for the award of service connection for depression with 
psychotic features.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's sister


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had certified active duty with the United States 
Marine Corps Reserve (USMCR) from July 1984 to March 1985.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Los Angeles, California, Regional Office (RO) which 
established service connection for depression with psychotic 
features; assigned a 100 percent evaluation for that 
disability; and effectuated the award as of October 27, 1995.  
In December 1998, the veteran was afforded a hearing before 
the undersigned Member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by 
AMVETS.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's psychiatric disability was initially 
manifested in 1988.  

3. The veteran's original claim for service connection for an 
acquired psychiatric disability was received by the RO on 
October 27, 1995.  


CONCLUSION OF LAW

An effective date prior to October 27, 1995 for the award of 
service connection for depression with psychotic features is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Historical Review

An April 1988 USMCR treatment record indicates that the 
veteran complained of "talking strangely" and 
hallucinations.  An impression of "[ruleout] psychiatric 
illness" was advanced.  The report of a November 1988 USMCR 
fitness for duty/release from medical hold physical 
examination relates that the naval examiner advanced an 
impression of "anxiety neurosis [versus] bipolar 
[disorder]."  The veteran was found to be unfit for further 
duty.  

In October 1995, the veteran submitted a completed Veteran's 
Application for Compensation or Pension (VA Form 21-526) in 
which he sought service connection for an acquired 
psychiatric disability.  The claim was received by the RO on 
October 27, 1995.  In January 1996, the RO established 
service connection for depression with psychotic features; 
assigned a 100 percent schedular evaluation for that 
disability; and effectuated the award as of October 27, 1995.  


II.  Legal Analysis

The veteran asserts on appeal that the award of service 
connection for depression with psychotic features should be 
effectuated as of October 1991, the date when he initially 
attempted to file a claim for service connection.  Unless 
otherwise specifically provided in Chapter 51 of Title 38 of 
the United States Code, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1998).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 1998).  Title 38 of the Code of Federal 
Regulations (1998) clarifies that an award of direct service 
connection will be effective on the day following separation 
from active military service or the date on which entitlement 
arose if the claim is received within one year of separation 
from service.  Otherwise, the effective date shall be the 
date of receipt of the veteran's claim or the date on which 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (1998).  

In his June 1992 Application for Social Security 
Administration (SSA) Supplemental Security Income benefits 
under the heading "Potential Eligibility for Other 
Benefits/Food Stamps/Medical Assistance," the veteran 
indicated that he had been in the USMCR for five years.  He 
clarified that "I checked and was told I did not qualify 
because I was in [the] Reserves."  

An August 1992 letter from Doris Blackstock, an American Red 
Cross caseworker, to an individual named "[redacted]" conveys 
that she "had received, from St. Louis, your discharge 
papers and certificate."  Ms. Blackstock indicated that she 
would keep the documents in [redacted]'s file until he came to 
collect them.  

In his October 1996 notice of disagreement, the veteran 
conveyed that the effective date for the award of service 
connection "should be [February 1991] when I originally came 
to [the Department of Veterans Affairs (VA)] to file for 
[service connection] for this condition."  In a March 1997 
written statement, the veteran advanced that:

I respectfully request a personal hearing 
regarding my service-connected disability 
claim that I filed in person in the year 
of 1991 at the VA Regional Office at 
11000 Wilshire [Boulevard], Los Angeles, 
[California].  I did speak with a VA 
representative and he explained to me 
that I was ineligible for any benefits 
because I didn't have sufficient time on 
active duty.  He didn't give me a claim 
form.  

In a March 1997 written statement, the local accredited 
representative asserted that the veteran attempted "to file 
for disability in February 1991 with the VA, but was told he 
was not eligible since he didn't have the final DD214."  

In a June 1997 written statement, the veteran's sister 
advanced that:

I'm making this statement to the best of 
my knowledge.  In the year of 1991, my 
brother had initially had been under a 
medical hold prior and had gotten sick in 
and (sic) I've accompanied him since to 
verias (sic) doctors, bases, etc.  So in 
1991, he had asked me to take him to the 
Federal Building in West Los Angeles to 
apply for benefits (especial (sic) 
medical benefits).  We waited for a short 
while and then was (sic) greeted by a 
(mid-age black gentleman, heavy set with 
gray sideburns, he also wore glasses).  
My brother had asked him question (sic) 
concerning benefits.  [The veteran] had 
showed the agent his record book on 
microfish (sic) and his discharge pappers 
(sic)-at which time, the agent did not at 
any time give my brother an application.  
All he told us was that (sic) [the 
veteran] was ineligible for benefits and 
had dismissed us-[the veteran] asked 
about medical-collage (sic) benefits.  
First was told by this person that he was 
ineligible.  Afterwards, he was being 
helped by the American Red Cross.  The 
lady there, I believe a Mrs. Blackstock, 
had sent him to Social Security for 
medical and financial help.  I also went 
with [the veteran] to his interview with 
Social Security.  

In a September 1998 written statement, the veteran related 
that the American Red Cross and/or the local telephone 
company's directory assistance helped him contact the RO.  

At the December 1998 hearing before the undersigned Member of 
the Board, the veteran testified that he was released from 
"Class 2 Reserve status from Unit 225" in May 1989.  In 
October 1991, the veteran and his sister went to the RO and 
requested assistance in obtaining VA benefits from a VA 
employee to whom they had been directed.  The veteran 
recalled that the VA representative had looked at his service 
personnel records and then informed him that he was 
ineligible for any VA benefits given the absence of 
sufficient active duty.  The veteran's sister confirmed the 
veteran's recollection of the October 1991 events at the RO.  
Both the veteran and his sister conveyed that the veteran was 
not provided with an application for VA benefits by the VA 
employee; did not complete any paperwork while at the RO; and 
did not submit a written claim for service connection at that 
time.  The veteran advanced that:

In summation, I do respectfully submit 
that, in October 1991, that I did file a 
claim for benefits to the RO ...  by 
presenting my U.S. Navy Headquarters, 
U.S. Marine Corps, Quantico, Virginia, 
retrieved SRB, service record book on 
microfiche form as well as my DD 214 form 
at the request of the veteran's counselor 
that afternoon.  

He averred that he would have been awarded VA disability 
compensation benefits in October 1991 but for the VA 
employee's erroneous determination as to his eligibility.  
The local accredited representative reiterated that the 
veteran attempted to apply for VA benefits in October 1991 
and his actions were thwarted by a VA benefits counselor.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records indicate that he was 
initially diagnosed with an acquired psychiatric disorder in 
1988.  The veteran clarified that he was released from 
"Class 2 Reserve status from Unit 225" in May 1989.  While 
it is unclear whether the veteran was on active duty or 
active duty for training when examined in 1988, the Board 
will concede for sake of argument that his acquired 
psychiatric disability was manifested during active duty.  In 
October 1995, the veteran submitted a claim for service 
connection for an acquired psychiatric disability.  The claim 
was received by the RO on October 27, 1995.  The veteran and 
his sister acknowledged at the hearing on appeal that this 
document was the veteran's initial claim for service 
connection.  Given that the veteran's original claim for 
service connection was received over a year following service 
separation, the Board finds that the appropriate effective 
date for the award of service connection for depression with 
psychotic features is October 27, 1995, the date of receipt 
of the veteran's claim.  

The veteran contends that he was prevented from filing an 
application for VA benefits in October 1991 by a VA 
employee's erroneous determination as to his qualifying 
military service.  Even if accepted as true, the veteran's 
statements do not provide a legal basis for the establishment 
of an effective date prior to October 17, 1995 for the award 
of service connection.  In addressing a similar factual 
scenario, the United States Court of Appeals for Veterans 
Claims directed that:  

The appellant bases her contention that 
she is entitled to an earlier effective 
date on the fact that she received 
erroneous information from a VA employee 
regarding her eligibility for DIC 
benefits.  Although not articulated in 
terms of "estoppel," the argument now 
advanced by the appellant seems to be, in 
part, based by implication on an estoppel 
theory.  "Where this Court has previously 
considered estoppel claims, it has either 
decided the case on other grounds or 
rejected estoppel outright."  Harvey v. 
Brown, 6 Vet. App. 417, 423 (1994).  In 
Lozano v. Derwinski, 1 Vet. App. 184, 
185-86 (1991), relying upon OPM v. 
Richmond, 496 U.S. 414 (1990), the Court 
held that a clerical error could not be 
relied on to estop the VA from denying 
monetary benefits.  Richmond held that 
the payment of government benefits must 
be authorized by statute; therefore, 
erroneous advice given by a government 
employee cannot be used to estop the 
government from denying benefits.  
Richmond, 496 U.S. at 424; see Schweiker 
v. Hansen, 450 U.S. 785, 788-90 (1981).  
Richmond is dispositive of this case.  
The statute in this case specifically 
provides that the effective date is the 
date of application.  Although the 
appellant may have received erroneous 
advice from the veterans benefits 
counselor at the RO, she is not entitled 
to an earlier effective date based on 
estoppel.  McTighe v. Brown, 7 Vet. App. 
29, 30 (1994).  

Therefore, the Board finds that October 27, 1995, the date of 
receipt of the veteran's original claim, is the appropriate 
effective date for the award of service connection for 
depression with psychotic features.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400(b)(2)(i) (1998).  
Accordingly, the benefit sought on appeal is denied.  


ORDER

An effective date prior to October 27, 1995 for the award of 
service connection for depression with psychotic features is 
denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals




- 8 -





